DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephanie L. Winner (Reg. No. 52,371) on 02/09/2021.

The application has been amended as follows: 
In the claims:
AMENDMENTS TO THE CLAIMS

Amended claims follow: 

(Currently Amended):  A computer-implemented method, comprising: 
receiving image pairs image pair
applying, by the DNN, weights that define a map representation of an environment to  estimated camera pose pairs, wherein eachgenerated by the DNN for each image pair is the estimated camera pose pair for capturing the environment to produce the image pair;
computing first differences, wherein each first difference of the first differences is computed between a camera pose for at least one image of each image pair and the estimated camera pose pair generated by the DNN for the image pair; 
computing, for each image pair, a relative estimated camera pose based on
computing second differences, wherein each second difference of the second differences is computed between the relative camera pose associated with each image pair and the relative estimated camera pose computed for the image pair; and
updating the weights based on the first differences the second differences

(Original):  The computer-implemented method of claim 1, further comprising, for each image pair, computing a second camera pose for a remaining image of the image pair using the relative camera pose and the camera pose for the at least one image, wherein the camera pose for the at least one image and the second camera pose comprise a pair of camera poses.

3.	(Original):  The computer-implemented method of claim 1, wherein each one of the image pairs includes a first image and an additional image in an image sequence, and one or more intervening images may occur between the first image and the additional image.

4.	(Cancelled).

5.	(Original):  The computer-implemented method of claim 1, wherein the weights are updated to simultaneously reduce the first differences and the second differences.



7.	(Original):  The computer-implemented method of claim 1, further comprising receiving visual odometry data corresponding to the image pairs, wherein the weights are updated to minimize differences between the visual odometry data and the relative estimated camera pose.

8.	(Original):  The computer-implemented method of claim 1, further comprising receiving global position sensor data corresponding to the image pairs, wherein the weights are updated to minimize differences between the global position sensor data and the estimated camera pose pairs.

9.	(Original):  The computer-implemented method of claim 1, further comprising receiving inertial measurement data corresponding to the image pairs, wherein the weights are updated to minimize differences between the inertial measurement data and the estimated camera pose pairs.

10. 	(Original):  The computer-implemented method of claim 1, further comprising post-processing the estimated camera pose pairs using pose graph optimization, PGO, to produce refined camera pose pairs.

11.	(Original):  The computer-implemented method of claim 1, wherein the DNN comprises at least a convolutional neural network layer, followed by a global average pooling layer, followed by a fully-connected layer to output the estimated camera pose pairs.

12.	(Currently Amended):  A system, comprising:
a deep neural network, DNN, configured to: 

apply weights that define a map representation of an environment to each one of the image pairs to generate estimated camera pose pairs, wherein eachgenerated by the DNN for each image pair is the estimated camera pose pair for capturing the environment to produce the image pair;
compute first differences, wherein each first difference of the first differences is computed between a camera pose for at least one image of each image pair and the estimated camera pose pair generated by the DNN for the image pair; 
compute, for each image pair, a relative estimated camera pose based on
compute second differences, wherein each second difference of the second differences is computed between the relative camera pose associated with each image pair and the relative estimated camera pose computed for the image pair; and
update the weights based on the first differences the second differences

13.	(Original):  The system of claim 12, wherein, for each image pair, a second camera pose is computed for a remaining image of the image pair using the relative camera pose and the camera pose for the at least one image.

14.	(Original):  The system of claim 12, wherein each one of the image pairs includes a first image and an additional image in an image sequence, and one or more intervening images may occur between the first image and the additional image.

15.	(Cancelled).

16.	(Original):  The system of claim 12, wherein the weights are updated to simultaneously reduce the first differences and the second differences.


18.	(Original):  The system of claim 12, wherein the system is further configured to receive visual odometry data corresponding to the image pairs, wherein the weights are updated to minimize differences between the visual odometry data and the relative camera pose.

19. 	(Original):  The system of claim 12, wherein the system is further configured to post-process the estimated camera pose pairs using pose graph optimization, PGO, to produce a refined camera pose pairs.

20.	(Currently Amended):  A non-transitory computer-readable media storing computer instructions 
receiving image pairs image pair
applying, by the DNN, weights that define a map representation of an environment to  estimated camera pose pairs, wherein eachgenerated by the DNN for each image pair is the estimated camera pose pair for capturing the environment to produce the image pair;
computing first differences, wherein each first difference of the first differences is computed between a camera pose for at least one image of each image pair and the estimated camera pose pair generated by the DNN for the image pair; 
computing, for each image pair, a relative estimated camera pose based on
computing second differences, wherein each second difference of the second differences is computed between the relative camera pose associated with each image pair and the relative estimated camera pose computed for the image pair; and
updating the weights based on the first differences the second differences

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record, namely, KUTLIROFF (US 2016/0379092 A1) discloses a computer-implemented method, comprising: receiving image pairs (see paragraphs 0012, 0029 and 0032, i.e., number of images, many images and the images, are a plurality of images, and the plurality of images includes two (i.e., pairs) of more images, and/or, in par 0012, camera poses, can be paired with accumulated sensor data) at a deep neural network, DNN, (see pars 0028-0030, i.e., deep neural network) wherein a relative camera pose is associated with each image pair of the image pairs (see par 0012, sensor data to calculate one or more camera poses, each of the camera poses houses data that defines a location of the sensor arrangement at which sensor data was acquired, and see par 0001 VSLAM solutions rely on input from image sensors, have advantages such as ability to calculate one’s absolute (as opposed to relative) location in the world and support for a high level of precision); applying, by the DNN (see pars 0028-0030, e.g., deep neural network), weights that define a map representation of an environment (see pars 0029-0030, “multiple weight maps” and/or “number of weight maps”, and “weight maps” and par 0033 “weight map parameters”) to the image pairs. 
 KUTLIROFF (US 2016/0379092 A1), discussed above, does not disclose, teach or suggest, applying, by the DNN, weights that define a map representation of an environment to the image pairs to generate estimated camera pose pairs, wherein each estimated camera pose pair generated by the DNN for each image pair is the estimated camera pose pair for capturing the environment to produce the image pair; computing first differences, wherein each first difference of the first differences is computed between a camera pose for at least one image of each image pair and the estimated camera pose pair generated by the DNN for the image pair;  computing, for each image pair, a relative estimated camera pose based on the estimated camera pose pairs; computing second differences, wherein each second difference of the second differences is computed between the relative camera pose associated with each image pair and the relative estimated camera pose computed for the image pair; and updating the weights based on the first differences and the second differences, as recited in independent claim 1.
Claims 2-3 and 5-11 are allowable because they are dependent on allowable independent claim 1 above. 

Independent claims 12 and 20 are directed to a system and a non-transitory computer-readable media storing computer instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of, type of claims. Claims 12 and 20 recite the same and/or similar claim limitations or features, as recited in the analogous computer-implemented method of independent claim 1 12 and 20 are found to be allowable for the same and/or similar reasons, as discussed above, in independent claim 1 above.
Claims 13-14 and 16-19 are allowable because they are dependent on allowable independent claim 12 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pisoni (US 10,019,654 B1) teaches a training system 102, a training database 104, an image selection module 110, image data is input into a deep neural network 116, and updated weights are inputted into the DNN 116 from the training module 118 (see figure 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083.  The examiner can normally be reached on Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOV POPOVICI/Primary Examiner, Art Unit 2677